     Case 1:20-cv-02007-SHR-MA Document 10 Filed 11/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JIM RICE,
            Petitioner,                           No. 1:20-CV-02007
      v.
                                                  (Judge Rambo)
EUGENE BERDANIER,
        Respondent.

                                   ORDER

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.    Petitioner’s petition for writ of habeas corpus (Doc. 1) is DISMISSED

           WITHOUT PREJUDICE for failure to prosecute. The Court may

           reconsider its dismissal should Petitioner provide his updated address

           within a reasonable time period.

     2.    The Clerk of Court is directed to CLOSE this case.




                                              s/Sylvia H. Rambo
                                              United States District Judge

Dated: November 16, 2020
